930 So. 2d 851 (2006)
Latonya WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2707.
District Court of Appeal of Florida, Second District.
June 14, 2006.
James Marion Moorman, Public Defender, and Maureen E. Surber, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
This is an appeal briefed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), of Williams' conviction of attempted robbery. We affirm the conviction but remand for correction of a scrivener's error.
Williams entered into a negotiated plea of guilty whereby the State agreed to reduce her charge from robbery to attempted robbery and to a sentence of five years *852 as a prison releasee reoffender (PRR) if she appeared for sentencing as scheduled. However, if she failed to appear, her sentence would be ten years as a habitual offender with a five-year minimum as a PRR. Williams failed to appear. Consequently, at her rescheduled sentencing hearing, the trial court announced that it was going to abide by the original agreement. The court set forth Williams' prior record, which it found satisfied the requirements for both habitual offender and PRR sentencing. However, while Williams' sentence reflects that she received five years as a PRR, it does not reflect that the ten years she received was as a habitual offender. Accordingly, we remand for correction of this scrivener's error. Because this is a ministerial act, Williams need not be present.
Affirmed; remanded with directions.
ALTENBERND and CASANUEVA, JJ., Concur.